Citation Nr: 1048111	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for phlebitis, also claimed as 
deep vein thromobosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active 
duty from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In an August 2007 statement, the Veteran requested a hearing 
before a local hearing officer.  The record indicates that the RO 
scheduled two such hearings, in February 2008 and November 2008 
respectively, and the Veteran did not appear for either hearing.  
However, the record indicates that the Veteran currently is 
incarcerated and, under the terms of his sentence, will not be 
released for the foreseeable future.  The Board notes that 
hearings before the RO, prior to certification to the Board, are 
given to permit the claimant to introduce evidence into the 
record "in person."  Such hearings are not generally given in 
order to allow a representative other than a veteran to give 
argument.  38 C.F.R. § 3.103(c)(2) (2010).  

VA adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement.  [Incarcerated veterans] are 
entitled to the same care and consideration given to their fellow 
veterans."  See Bolton v. Brown, 8 Vet. App. 190, 191, quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the 
U.S. Court of Appeals for Veterans Claims (Court) has recognized 
that VA's ability to provide assistance to incarcerated veterans 
is limited by the circumstances of the veteran's incarceration.  
See e.g. Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding 
that the VA Secretary lacked the authority to compel the warden 
of a state prison to release a veteran for psychiatric 
examination).

In this instance, the Veteran is imprisoned for life in the Texas 
Judicial System  without possibility of release for the 
foreseeable future.  Through a May 2008 statement, the Veteran 
provided VA with a summary of the evidence and argument regarding 
his claim.  Moreover, in January 2009, the Veteran's 
representative reviewed the claims file and agreed to have the 
appeal certified to the Board.  

In January 2009, the RO issued a letter to the Veteran, 
explaining that the case had been certified to the Board.  In 
this letter, the Board advised the Veteran that he had 90 days to 
request a hearing before the Board, or send additional evidence.  
In a June 2010 letter, the Veteran indicated receiving the letter 
in February 2010.  Of note, he did not request a hearing before 
the Board.  As the Board advised the Veteran of the ability to 
request a personal hearing, and he did not do so, the Board will 
proceed to review the appeal.  

The Veteran is service connected for a post-operative scar 
resulting from the in-service surgical procedure.  VA initially 
evaluated the Veteran's service-connected scar as being 10 
percent disabling, from the date of separation from service, July 
30, 1976.  Taking ratings for other service-connected disorders 
into account, the Veteran initially had a combined disability 
rating of 20 percent.  In an August 1982 VA medical examination 
report, a VA examiner noted that the scar was smooth, pale, and 
non-tender.  Subsequently, in a September 1982 rating decision, 
VA reevaluated the Veteran's scar as non-compensable, effective 
December 1, 1982, noting the findings of the August 1982 VA 
medical examination.  The Veteran did not appeal this decision in 
a timely fashion and it became final.  As a result, the Veteran's 
combined disability rating has been 10 percent since December 1, 
1982. 

In several statements filed during the pendency of this appeal, 
including a June 2007 statement, the Veteran referred to his 
current claim as a request for an increased rating.  The Veteran 
contends that a current deep vein thrombosis disorder is related 
to an in-service surgical procedure involving the excision of 
osteochondroma from the right lower extremity.  In statements 
dated June 2007, August 2007, and May 2008, respectively, the 
Veteran has indicated that he wishes VA restore the 20 percent 
combined rating he initially enjoyed after discharge from service 
by restoring the 10 percent rating he believes was initially 
granted for residuals of the in-service excision of 
osteochondroma.  

From reviewing his statements, the Veteran apparently believes 
that, because, in his view, the service-connected post-operative 
scar and the claimed deep vein thrombosis disorder resulted from 
the same in-service surgical procedure, a claim for service 
connection for deep vein thrombosis is equivalent to a claim for 
an increased rating for all residuals of the operation.  The 
Board notes that this is procedurally incorrect.  Phlebitis/deep 
vein thrombosis and scars are considered two separate disorders, 
evaluated under Diagnostic Codes 7121 and 7804, respectively, 
under VA regulations.  38 C.F.R. §§ 4.104, 4118 (2010).  Before 
the Veteran may be assigned a disability rating for deep vein 
thrombosis, VA must first determine that the disorder is service 
connected.  Therefore, as deep vein thrombosis has not been 
recognized by VA as part of the service-connected disability 
(scar), the Veteran's current claim on appeal cannot be properly 
classified as a claim for an increased rating.  

Regarding the non-compensable rating assigned for the service-
connected scar under Diagnostic Code 7804, the Veteran has not 
claimed throughout the pendency of this appeal that he has 
experienced an increase of symptomatology involving his service-
connected scar or that he wished to seek an increased rating for 
the scar by itself.  Therefore, the Board finds that the claim 
before us on appeal is one for service connection for phlebitis, 
originally claimed as deep vein thrombosis, and is not a claim 
for an increased rating for residuals of an in-service excision 
of osteochondroma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before 
the issue on appeal is ripe for adjudication upon the merits.  38 
C.F.R. § 19.9 (2010).  The Veteran essentially contends that an 
in-service June 1975 surgical procedure, specifically an excision 
of an osteochondroma of the right tibia, caused a condition 
diagnosed as either phlebitis or deep vein thrombosis.  

In a July 2007 VA examination report, the VA examiner noted that 
the Veteran's service treatment records did not include any 
mention of deep vein thrombosis, and that the Veteran reported 
first experiencing deep vein thromobosis in 1978, with a 
recurrence in 1982, at which time the Veteran started using 
Coumadin.  A physical examination of the leg in July 2007 
indicated that it was normal, without edema or hot spots.  The 
July 2007 VA examiner noted that Doppler vascular studies, 
performed in August 1989 and July 1997, were negative for deep 
vein thrombosis.  After a review, the examiner diagnosed a remote 
history of deep vein thrombophlebitis not noted in the service 
treatment records.  In conclusion, the VA examiner opined that it 
was less likely than not that the current findings were related 
to service.  In explaining this finding, the VA examiner noted 
that the service treatment records revealed no complication of 
the in-service surgery or healing of the incision.  Moreover, the 
Veteran himself indicated that the disorder did not appear until 
three to four years after service.  Also, the examiner noted that 
recent Doppler studies were negative for deep vein thrombosis.    
 
The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  In reviewing the July 2007 VA examination 
report, the VA examiner based his conclusions, in part, on August 
1989 and July 1997 private treatment records, specifically 
Doppler vascular studies, which did not show any indication of 
deep vein thrombosis.  However, the July 2007 VA examiner in his 
report did not note a March 1997 private treatment record in 
which the private examiner wrote that a "Doppler study of right 
lower extremity showed no flow in [the] right leg."  As the July 
2007 VA examiner based his conclusions, in part, on the results 
of Doppler studies, but failed to mention the March 1997 private 
treatment record indicating an additional Doppler study 
purportedly showing no flow in the right leg, the Board finds 
that an addendum to the July 1997 VA examination is necessary so 
that the VA examiner may consider all the evidence, which 
includes the March 1997 report of Doppler study, to clarify his 
opinions.  

Medical clarification is needed because this case presents 
complex medical and unresolved factual questions, and the Board 
is precluded from reaching its own unsubstantiated medical 
conclusions.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en 
banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, an 
addendum must be obtained from the July 2007 VA examiner, or, if 
unavailable, a different VA examiner should provide an opinion as 
to the nature and etiology of the Veteran's claimed 
phlebitis/deep vein thrombosis disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should return the claims file 
to VA examiner who provided the July 2007 VA 
medical examination.  The July 2007 VA 
examiner should be asked to review the March 
1997 private treatment record in which the 
private examiner wrote that a "Doppler study 
of right lower extremity showed no flow in 
[the] right leg," and again to offer the 
following opinion:

Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's phlebitis/deep vein thrombosis 
disorder began during service or is 
otherwise etiologically linked to any in-
service event, to include the in-service 
excision of osteochondroma in the right 
knee?

In writing an opinion, the July 2007 VA 
examiner should include a full discussion of 
all relevant evidence, to include the March 
1997 private treatment record indicating a 
Doppler study of right lower extremity.  If 
the July 2007 VA examiner is unavailable, 
another VA examiner should review the 
relevant evidence in the claims file and 
offer the requested opinion. 

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner cannot respond without resorting to 
speculation, the examiner should explain why 
a response would be speculative.

2.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the Veteran's claim for 
service connection for phlebitis, also 
claimed as deep vein thrombosis.  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
and should be given an opportunity to submit 
written or other evidence or argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

